Citation Nr: 0311826	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for voyeurism.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.

The matter was previously before the Board in November 2000 
and remanded for further development and adjudication in 
accordance with the Veteran's Claims Assistance Act of 2000 
(VCAA).  The issues are now ready for appellate disposition.  
In the November 2000 Board decision it was noted that the 
veteran had requested a hearing before a member of the Board, 
but had not been able to attend due to his incarceration.  
The Board notes that as of May 2003, the veteran was still 
incarcerated.  No further requests for hearing have been 
made.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Hepatitis is not related to the veteran's period of 
active duty service.

3.  Voyeurism is not related to the veteran's period of 
active duty service nor was there in an increase in 
disability during such service. 

4.  Depression is not related to the veteran's period of 
active duty service nor did it manifest within a year 
following the veteran's discharge from such service.



CONCLUSIONS OF LAW

1.Hepatitis was not incurred in or aggravated by the 
veteran's period of active duty service. 38 U.S.C.A. §§ 105, 
1110, 1112, 1154, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2. Voyeurism was not incurred in or aggravated during 
service, nor is it presumed to have so incurred. 38 U.S.C.A. 
§§ 1110, 1112, 1154, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309  (2002).

3.  Depression was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the January and February 2003 supplemental statements of 
the case (SSOC), the RO denied the claims on the substantive 
merits, based on the standard of review articulated in this 
decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claims under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in November 2000, 
the veteran's claims were remanded for further development 
and adjudication in accordance with the VCAA.  In October 
2001, the RO sent the veteran a VCAA notification letter, to 
include VA's duty to assist, VA's duty to notify, what the 
evidence must show to establish entitlement, and what 
information and/or evidence was still needed from the 
veteran.  Follow-up letters were sent to the veteran in 
December 2002 and January 2003, which requested specific 
information in regard to the veteran's hepatitis claim.  
The new duty to assist and notice provisions were also 
contained in the January 2003 SSOC.     

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service medical records, and service 
personnel records have been associated with the claims 
folder.  An additional request for service medical records in 
August 1998, revealed that all records had been forwarded to 
the Los Angeles RO in May 1973 under the same claim number.  
VA outpatient treatment records from American Lakes VA 
Medical Center (VAMC) have been obtained and associated with 
the claims folder.  Outpatient treatment reports were 
requested from the Portland VAMC and West Los Angeles VAMC.  
Both requests resulted in negative responses.  The veteran 
was afforded VA examinations in connection with his claims, 
the most recent in January 2003.  With respect to the 
veteran's claim for hepatitis, the RO requested buddy 
statements from peers the veteran shared razors with in 
service.  The veteran indicated in his March 2003 statement 
that he had "no idea" how to contact buddies that he had 
not seen since the early 1970's and that the request was 
"unreasonable."  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by providing addresses to 
obtain buddy statements, is not an impossible or onerous 
task. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease. 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. 
§ 3.306(b).

I.  Entitlement to service connection for hepatitis.

The veteran contends he contracted hepatitis through contact 
with blood and bodily fluids while a medical corpsman during 
his period of active duty service.  The pertinent facts are 
as follows.  The veteran's service medical records are devoid 
of complaints or diagnoses of hepatitis.  The veteran's 
service personnel records show the veteran was assigned to 
the 7th Medical Brigade, the 8th Medical Company Ambulance and 
the 128th Evacuation Hospital.  The veteran's DD-214 lists 
his military occupational specialty (MOS) as a medical 
corpsman.

The veteran was diagnosed with Australian antigen positive 
hepatitis upon VA hospitalization in March 1973, one month 
after his discharge from service.  Laboratory reports dated 
between February and March 1997 indicate the presence of 
anti-HBc, which suggested the possible recovery from past 
Type B hepatitis.  In addition, these reports reveal that the 
veteran tested positive for the hepatitis C antibody.  Upon 
VA Alimentary Appendages examination in January 1997, the 
veteran was diagnosed with chronic hepatitis C.

Upon VA examination in January 2003, the examiner noted that 
the veteran appeared to have been diagnosed with acute 
hepatitis in March 1973.  The examiner also noted that the 
veteran was a documented heroin addict and had been 
incarcerated since 1988.  The examiner opined that given the 
veteran's extensive history of drug abuse, it was "most 
likely that the patient's hepatitis C was acquired through 
illicit drug use."  The examiner did indicate that this did 
not however, "preclude the possibility that he may have been 
infected in his work as a medic."  Finally, the examiner 
concluded that the preponderance of the evidence in the 
literature, epidemiologically would point to his drug abuse 
as the most likely etiologic factor and that there was a high 
rate of hepatitis C in prison populations, as well as in the 
population of alcoholics.  Based upon this examination and 
the review of the claims folder accompanying the examination, 
the Board concludes that weight of the evidence preponderates 
against a link between service and hepatitis.


II.  Entitlement to service connection for voyeurism.

The veteran contends that his period of active duty service 
aggravated his tendency towards voyeurism, which began during 
his adolescence.  The pertinent facts are as follows.  The 
veteran's service medical records are negative for complaints 
or diagnoses of voyeurism.  The veteran's February 1973 
separation examination listed the veteran's psychiatric 
examination as normal.  

The first diagnosis of voyeurism is contained in VA 
hospitalization records dated in August 1976.  The veteran 
was admitted to the American Lake VAMC for exhibitionism and 
voyeurism.  A history of voyeurism was noted going back to 
adolescence.  The veteran was also diagnosed with sexual 
deviation.  No nexus opinions were provided with regard to 
the veteran's period of active duty service.  The veteran was 
again hospitalized in March 1978 and diagnosed with sexual 
deviation, as well as voyeurism.

Upon VA examination in January 1997, the veteran complained 
of suffering from voyeurism.  The veteran was diagnosed with 
voyeurism. No relation to the veteran's period of active duty 
service was made.

In the veteran's July 1998 VA Form 9, the veteran indicated 
the following, 

" by my own admission, I did experience 
voyeuristic activity before entering the 
Army, so this condition did not start in 
the service, but was aggravated by 
various elements including depression...and 
drug abuse causing a worsening of the 
pre-existing condition that manifested 
after release from service."

After a careful review of the evidence of record, the Board 
first concludes that service connection is not warranted for 
voyeurism on a direct causation basis.  While the veteran has 
been diagnosed with voyeurism, the veteran's service medical 
records are devoid of any complaints or diagnoses of 
voyeurism, and there is no medical evidence of a nexus 
between the current disability and the veteran's period of 
active duty service. See Pond, supra.  With respect to the 
veteran's contentions that voyeurism pre-existed service and 
was aggravated by such service, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service. 38 C.F.R. § 3.306(b).

An additional VA medical examination or medical opinion is 
not necessary to make a decision in the case at bar. 38 
U.S.C.A. §5103A(d).  As previously stated, there is no  
competent evidence that the veteran complained of or was 
diagnosed with voyeurism during service. While the veteran 
himself has stated that his voyeurism is related to service, 
the Court has made it clear that a lay party is not competent 
to provide probative evidence as to matters requiring 
expertise regarding specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  Consequently, the veteran's lay assertion 
that his current symptomatology was caused by his active 
service and/or was aggravated by such service is neither 
competent nor probative of the issue in question. For this 
and the reasons listed above, as the preponderance of the 
evidence is against the veteran's claim, it must be denied.

III.  Entitlement to service connection for depression.

The veteran contends that his period of active duty service 
caused his current diagnosis of depression.  Specifically, 
the veteran has contended that his disciplinary record in 
service was a clear indication of emotional problems existing 
at the time of his enlistment.  In addition, he has asserted 
that his drug use was indicative of severe mental and 
emotional disturbances, including depression.  (Note: 
entitlement to service connection for drug addiction was 
denied in a November 2000 Board decision.)  The pertinent 
facts are as follows.

The veteran's service medical records are negative for 
complaints or diagnoses of depression.  The veteran's 
February 1973 separation examination listed the veteran's 
psychiatric examination as normal.  The first diagnosis of 
depression was in August 1976, three years after the 
veteran's discharge from service.  At the time, the veteran 
was hospitalized at American Lake VAMC for symptoms of 
minimal to moderate depression.  The veteran was diagnosed 
with psychoneurotic depression.  No nexus opinions were 
provided.

In March 1978, the veteran was again hospitalized.  He 
complained of having strong feelings of depression as a 
result of awareness of having threatened his wife and 
allegedly striking her.  The veteran was diagnosed with 
depression reactive to his situational status, i.e. 
abandonment by his wife.

Upon VA examination in January 1997, the veteran was 
diagnosed with dysthymia.  The examiner indicated that 
symptoms of dysthymia included being depressed for more than 
two years, and while depressed, the veteran suffered from 
insomnia, low energy, low self-esteem, problems 
concentrating, and feelings of hopelessness.  No nexus were 
provided.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
depression. First, there has been no showing that depression 
was incurred coincident with service in the Armed Forces. 
38 C.F.R. § 3.303(a).  Second, depression is not presumed to 
have incurred in service, as the record is silent for 
evidence of complaints, treatment, or diagnoses relevant to 
depression until August 1976, there years after discharge. 
38 C.F.R. § 3.307(a).  Third, there has been no nexus 
established between the veteran's depression and his active 
duty service. 

An additional VA medical examination or medical opinion is 
not necessary to make a decision in the case at bar. 38 
U.S.C.A. §5103A(d).  As previously stated, there is no  
competent evidence that the veteran complained of or was 
diagnosed with depression during service. While the veteran 
himself has stated that his depression is related to service, 
his lay assertion that his current symptomatology was caused 
by his active service is neither competent nor probative of 
the issue in question. Espiritu, supra.  For this and the 
reasons listed above, as the preponderance of the evidence is 
against the veteran's claim, it must be denied.

ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for voyeurism is denied.

Entitlement to service connection for depression is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

